Citation Nr: 9929573	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  95-36 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel

INTRODUCTION

The veteran's DD Form 214 shows that he served on active duty 
from November 1988 to September 1994.  Moreover, this Form 
states that the veteran had additional prior active service 
of more than three years and six months.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the claim.

It is noted that the veteran had also perfected timely 
substantive appeals on the issues of entitlement to service 
connection for hypertension, broken nose, a right knee 
disorder, and a left knee disorder.  However, service 
connection was granted for all of these disabilities by a 
December 1996 rating decision.  In view of the foregoing, 
these issues have been resolved and are not on appeal before 
the Board.  See generally Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in April 1998, a transcript of 
which is of record.


FINDING OF FACT

The veteran was not found to have a disability of either 
shoulder at the most recent VA examination.


CONCLUSION OF LAW

The claims of entitlement to service connection for a right 
shoulder disorder and for a left shoulder disorder are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Background.  The veteran's upper extremities were 
clinically evaluated as normal on his March 1985 enlistment 
examination.  At that time, the veteran reported that he had 
never experienced a painful or "trick" shoulder or elbow.  
The service medical records show no specific treatment for or 
diagnosis of shoulder problems during the veteran's period of 
active duty.  The veteran's upper extremities continued to be 
clinically evaluated as normal on service examinations 
conducted in June 1985, November 1988, April 1990, and his 
September 1994 separation examination.  However, at the time 
of his separation, the veteran reported that he had 
experienced a painful or "trick" shoulder or elbow.  
Specifically, he reported that he had injured his right 
shoulder while lifting.  It was stated that he subsequently 
experienced recurrent right shoulder problems, but that it 
did not affect his lifestyle.  

The RO received the veteran's claim of entitlement to service 
connection for a shoulder disorder, among other things, in 
October 1994.  At that time, the veteran reported that his 
shoulder would pop in and out of place, and that this began 
in 1991.

In the February 1995 rating decision, the RO denied service 
connection for a shoulder condition, among other things.  The 
RO found that the service medical records were negative for 
diagnosis, treatment or other findings of a shoulder 
condition.  The veteran appealed this decision to the Board.

In his October 1995 Substantive Appeal, the veteran reported 
that he complained of shoulder problems during service, but 
was informed that he had just overexerted himself.  He stated 
that he was just given medication at that time, as well as 
the subsequent occasions he complained of shoulder problems.  
Nevertheless, he contended that these medications had not 
worked, because his shoulder would pop in and out of place.  
He also stated that his shoulder problems even made it 
difficult for him to write.

The veteran underwent a VA examination of the joints in 
November 1995.  At that time, he reported, in part, that he 
experienced pain in the right shoulder of varying intensity.  
He reported that, at times, the pain was worse with activity.  
He denied any specific injuries.  It was noted that the 
veteran was right handed.  Also, the veteran reported that he 
lifted weights until about four years earlier, when he heard 
popping in the right shoulder and stopped weight lifting.  On 
examination, range of motion for the right shoulder was as 
follows: flexion 144 degrees; extension 64 degrees; abduction 
119 degrees; adduction 15 degrees.  Regarding the left 
shoulder, range of motion was as follows: flexion 178 
degrees; extension 64 degrees; abduction 138 degrees; and 
adduction 24 degrees.  Following examination, the examiner 
diagnosed limitation of motion of both shoulders, right more 
than the left.

At his April 1998 personal hearing, the veteran testified 
that he was seeking service connection for a bilateral 
shoulder condition.  He testified that he began to have 
problems with his right shoulder while he was assigned to the 
Nuclear Power Training Unit.  The veteran stated that he had 
had mandatory physical exercise every morning while stationed 
with that Unit.  Some time in 1992, he was lifting weights 
when his shoulder popped in and out of place.  He testified 
that he went to the Unit corpsman for treatment, but all he 
was given was Motrin.  The veteran stated that he experienced 
subsequent shoulder problems, but he was only given Motrin on 
these subsequent problems as well.  With respect to his left 
shoulder, the veteran testified that because of his right 
shoulder pain, he had to use his left arm while performing 
various duties.  As a result, he developed problems in his 
left shoulder.  The veteran testified that he continued to 
experience intermittent shoulder pain since his discharge 
from service, but did not indicate any post-service shoulder 
injury.

The veteran underwent a new VA examination of the joints in 
May 1998.  On review of the medical records, the examiner 
noted that the veteran was working in a nuclear power 
training unit in 1990 when he started to develop pain in the 
right shoulder.  It was also noted that the veteran developed 
left shoulder pain as a result of his work which involved 
pulling telephone cable.  The veteran reported that he 
experienced right shoulder pain on a daily basis.  He 
described this pain as severe, and reported that it was 
present throughout the day.  Regarding his left shoulder, he 
reported that he experienced left shoulder pain about 3 to 4 
times per week.  He described this pain as moderate in 
intensity, and stated that when it was present it was present 
throughout the day.  On physical examination, range of motion 
for the right shoulder was as follows: flexion from zero to 
120 degrees; abduction from zero to 110 degrees; external 
rotation from zero to 70 degrees; and internal rotation from 
zero to 80 degrees.  Range of motion for the left shoulder 
was as follows: flexion from zero to 120 degrees; abduction 
from zero to 110 degrees; external rotation from zero to 90 
degrees; and internal rotation from zero to 90 degrees.  The 
examiner noted that the joint was painful with flexion and 
abduction from 100 degrees onwards in both shoulders.  There 
were no additional limitations.  The examiner noted that the 
veteran had pain over the acromion process bilaterally, and 
that the right side was more painful than the left.  No 
formal diagnosis was made by the examiner regarding either 
shoulder.

VA medical treatment records are on file that cover a period 
from July 1995 to May 1998.  Among other things, these 
records show that the veteran sought treatment for right 
shoulder pain on July 6, 1995.  Examination revealed 
acromioclavicular tenderness.  Range of motion was within 
normal limits.  At that time, he was assessed with bursitis.  
On July 28, 1995, he was treated for complaints of right 
shoulder pain and a "burning sensation."  It was noted that 
he had been lifting heavy pipe at work.  X-rays taken of the 
right shoulder at that time did not show any remarkable bony 
or joint abnormality.  No calcifications were seen in the 
soft tissue, either about the shoulder or over the 
acromioclavicular joint.  Overall impression was 
unremarkable.  The veteran had a follow-up visit for his 
right shoulder pain in August 1995.  These records show no 
subsequent treatment for right shoulder problems, and no 
treatment for left shoulder problems at all.

The veteran underwent a new VA examination of the joints in 
March 1999.  The examiner indicated that the veteran's 
medical records had been reviewed, and summarized the 
contents thereof.  On examination, the examiner found range 
of motion to be "completely normal."  Specific findings 
were as follows: forward flexion and abduction to 180 
degrees; internal and external rotation to 90 degrees; 
extension and adduction to 50 degrees.  There was no pain or 
stiffness during range of motion testing.  Following 
examination of the veteran, the examiner diagnosed "strain 
of shoulders, no evidence of it found during this 
examination."  Furthermore, the examiner stated that "I 
found no shoulder pathology, on either shoulder...  Therefore, 
no disability."

In a June 1999 Supplemental Statement of the Case, the RO 
confirmed and continued the denial of service connection for 
a right shoulder disorder, and a left shoulder disorder.  The 
RO noted that the veteran reported right shoulder problems at 
the time of his separation examination, but that clinical 
examination showed no objective abnormalities of the right 
shoulder.  Additionally, the RO summarized the findings of 
the various VA examinations, as well as the VA medical 
treatment records.  Based on the foregoing, the RO found that 
the preponderance of the evidence was against the claim of 
service connection for a right shoulder disorder.  The RO 
found that while the veteran's post-service medical records 
contained objective findings of right shoulder problems, 
these problems were attributed to the veteran's post-service 
employment and not his period of active duty.  With respect 
to the left shoulder, the RO found that the veteran was not 
entitled to a grant of service connection because the claim 
was not well grounded.  The RO determined that there was no 
evidence of a left shoulder disorder during service, and no 
evidence linking any post-service symptomatology to service.

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91. 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

Analysis.  In the instant case, the Board finds that the 
veteran's claims of entitlement to service connection for 
disorders of the right and left shoulder are not well 
grounded.

Significantly, the most recent VA examination for disability 
evaluation purposes found no current disability for either 
shoulder.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).  Since both the Caluza and Savage tests 
for well groundedness require medical evidence of a current 
disability, the Board finds that the veteran's claims are not 
well grounded.

Issues of medical diagnosis or medical causation require 
competent medical evidence in order to have probative value.  
See Grottveit at 93.  Nothing on file shows that the veteran 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions regarding his shoulder problems cannot well 
ground the issues on appeal.  Grottveit at 93; Caluza at 504.

For the reasons stated above, the Board finds that the 
veteran's claims of entitlement to service connection for 
disorders of the right and left shoulder are not well 
grounded, and must be denied.  As the veteran has not 
submitted the evidence necessary for a well-grounded claim, a 
weighing of the merits of the claims is not warranted, and 
the reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is noted that while the RO denied service connection for 
the left shoulder disorder as not well grounded, it denied 
service connection for the right shoulder on the grounds that 
the preponderance of the evidence was against the claim.  
When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
veteran's claim is well grounded, it must consider whether 
the veteran has been given adequate notice to respond and, if 
not, whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  In light of the 
veteran's failure to meet the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.  Meyer v. Brown, 9 
Vet.App. 425, 432 (1996).

VA has no duty to assist a claimant in the absence of a well-
grounded claim.  Morton v. West, 12 Vet. App. 477 (1999); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  However, VA 
may, dependent on the facts of the case, have a duty to 
notify the veteran of the evidence needed to support his 
claim.  38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 
Vet. App. 69, 79 (1995).  In the instant case, the Board 
finds that the RO has advised the veteran of the evidence 
necessary to well ground his claims, and the veteran has not 
indicated the existence of any pertinent evidence that has 
not already been obtained or requested that would well-ground 
either of his service connection claims.  McKnight v. Brown, 
131 F.3d 1483 (Fed.Cir. 1997); Epps, supra.


ORDER

Entitlement to service connection for a right shoulder 
disorder is denied.

Entitlement to service connection for a left shoulder 
disorder is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

